UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY OBILO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cr-00047-TSE-JFA-1; 1:11-cv-01142-TSE)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Obilo, Appellant Pro Se. Lindsay Androski Kelly, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry Obilo seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                     The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the      merits,    a     prisoner         satisfies     this    standard      by

demonstrating            that    reasonable          jurists     would       find     that     the

district       court’s        assessment     of       the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and     that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Obilo has not made the requisite showing.                               Accordingly, we

deny     Obilo’s         motion     for     appointment          of     counsel,       deny     a

certificate         of    appealability,             and    dismiss     the     appeal.         We

dispense       with       oral    argument        because        the    facts        and     legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3